THORNAL, Chief Justice
(dissenting in part).
I am impressed by the fact that the result reached by the Court’s judgment, is the one which I would most likely have reached had I been the trial judge. However, in recognition of the limitations on my authority as an appellate judge, I am impelled to the view that we have no power to disturb the judgment of the District Court which affirmed the judgment of the Circuit Judge, which in turn was buttressed by a verdict of a jury. It is with some reluctance, therefore, that I disagree with the majority on strictly jurisdictional grounds.